965 So.2d 857 (2007)
Michael SIMMONS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D06-5958.
District Court of Appeal of Florida, First District.
October 10, 2007.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Joshua R. Heller and Bryan Jordan, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
In this direct appeal, Appellant argues that the trial court erred in revoking his probation based upon new law violations that were not charged in the affidavit of violation of probation. However, Appellant neither lodged contemporaneous objection to the revocation nor filed a Florida Rule of Criminal Procedure 3.800(b) motion to preserve this error for appeal. Brannon v. State, 850 So.2d 452, 456 (Fla. 2003) (holding that all sentencing errors must be preserved); Jones v. State, 876 So.2d 642, 644-45 (Fla. 1st DCA 2004) (holding that revocation of probation is merely an extension of a sentencing proceeding). Therefore, we affirm the trial court's revocation of Appellant's probation.
AFFIRMED.
ALLEN, DAVIS, and BENTON, JJ., concur.